Citation Nr: 0025546	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  94-43 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1963 to 
January 1973.  

This appeal arises from an April 1993 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which 
assigned a 10 percent disability evaluation for hypertension, 
after granting service connection for that disability.  The 
notice of disagreement was received in June 1993.  The 
statement of the case was issued in July 1993.  The veteran's 
substantive appeal was received in October 1993.  A personal 
hearing was conducted before a Hearing Officer at the RO in 
October 1993.

This matter was Remanded by a Member of the Board of 
Veterans' Appeals (Board) in January 1998, for the purpose of 
obtaining additional medical evidence and to afford due 
process to the veteran, and it has been returned to the Board 
for appellate review.


FINDING OF FACT

The evidence of record fails to establish that the veteran's 
hypertension is manifested by systolic pressure predominantly 
200 or more and diastolic pressure predominantly 110 or more; 
the condition is controlled by medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (as in effect prior and subsequent to January 12, 
1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed a claim for service connection for 
hypertension in October 1993.  He gave a history of in-
service and post-service treatment for high blood pressure.  
In a statement received in November 1992, he asked that the 
RO obtain his medical records from the Manchin Clinic, the 
West Virginia University Family Practice Center, and the 
Clarksburg VA Medical Center (VAMC).  He indicated he was 
unemployed, and that he was in receipt of Social Security 
Administration (SSA)  disability benefits.  

Medical records from the Manchin Clinic, the West Virginia 
University Family Practice Center, and the Clarksburg VAMC, 
dated from July 1983 to November 1992, show that the veteran 
received evaluations and treatment for, among other things, 
obesity, hypertension, complaints of joint pain, and an 
anxiety disorder.  The records indicate that the veteran's 
hypertension was being controlled through the use of 
medications.  Of the records dated between October 1991 and 
November 1992, there were no findings showing that the 
veteran had a diastolic pressure of 110 or more, or a 
systolic pressure of 200 or more.

In December 1992, the veteran was afforded a VA general 
medical examination.  He gave a history of hypertension for 
the past 20 years.  He said he was on medication for his 
hypertension.  His blood pressure in the recumbent position 
was 136/82.  After two minutes of exercise, his blood 
pressure was 148/80.  His heart sounds were normal.  There 
were no murmurs.  There was no evidence of decompensation.  A 
chest X-ray was normal.  The diagnosis, in pertinent part, 
was hypertension, well controlled.

After reviewing the aforementioned medical evidence and the 
veteran's service medical records, which do not appear to be 
currently contained within the claims folder, the RO granted 
service connection for hypertension in April 1993.  The RO 
found that the veteran had a long history of diastolic blood 
pressure readings exceeding 100, and was taking medication on 
a routine basis to control his hypertension.  A 10 percent 
disability evaluation was assigned.

Additional outpatient treatment records from the Clarksburg 
VAMC, dated from June 1992 to October 1993, were associated 
with the claims folder.  Of the approximately 44 blood 
pressure readings taken or otherwise reported during this 
time period, there was only one instance when the veteran's 
diastolic blood pressure was in excess of 110.  A July 1993 
treatment note indicated that the veteran's blood pressure 
was 177/156.  The examiner observed that the veteran had 
taken his blood pressure medicine only 5 to 10 minutes prior 
to the examination.  A blood pressure reading taken later 
that day was 158/108.  There were no systolic readings that 
were at 200 or more.

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in October 1993.  He stated his blood 
pressure had increased over time.  He said his blood pressure 
medications were changed frequently in order to better 
control his condition.  He attributed his symptoms of chest 
pain and shortness of breath to his hypertensive problem.  He 
reported taking two medications for his heart and angina 
attacks, and one medicine for hypertension.  The veteran 
recalled the circumstances of a stress test that he had 
undergone earlier that month.  He said he was unable to 
complete the test because he became lightheaded and dizzy, 
and developed shortness of breath.  He maintained that he was 
kept on oxygen for three hours before his pulse rate and 
blood pressure dropped to acceptable levels.  He stated that 
he had yet to have been diagnosed with any cardiovascular 
disorder other than hypertension.  He reported that all his 
current treatment for hypertension was through the Clarksburg 
VAMC.

Treatment reports from the Clarksburg VAMC, dated in October 
and December 1993, show that the veteran went through testing 
for complaints of atypical chest pain.  An October 1993 
report indicated that he developed chest pain and complained 
of shortness of breath following stress testing.  Following 
an examination and additional testing, he was diagnosed as 
having non-cardiac chest pain.  Diastolic blood pressure 
readings taken at that time were below 110, and systolic 
blood pressure readings were below 200.  

Similar findings were made when the veteran was examined by 
the cardiology clinic in December 1993.  His blood pressure 
was 160/80.  A stress test was not performed because the 
veteran's heart rate was 150.  The impression was atypical 
chest pain and hypertension.  The examiner opined that the 
veteran's chest pain was more likely the result of anxiety 
than being cardiac in nature.  An electrocardiogram was noted 
to have shown mild sinus tachycardia.

In January 1994, the Hearing Officer denied the veteran an 
increased evaluation for hypertension with tachycardia.  
While his blood pressure was predominantly over 100 
diastolic, the Hearing Officer noted that there was only one 
occasion when the veteran's blood pressure was found to be 
over 110.  Reference was made to the "June" 1993 treatment 
note that recorded a diastolic pressure of 156.  A 
supplemental statement of the case (SSOC) was sent to the 
veteran in January 1994.

Additional medical records from the Clarksburg VAMC, dated 
from February 1993 to November 1996, document the veteran's 
continued treatment for various problems, to include 
hypertension, diabetes mellitus, and a mental disorder.  
There were no findings demonstrating that the veteran had a 
diastolic blood pressure reading of 110 or more, or a 
systolic blood pressure reading of 200 or more.

In January 1998, the matter was Remanded by the Board for the 
purpose of obtaining additional medical evidence and to 
afford due process to the veteran.  Citing Murincsak v. 
Derwinski, 2 Vet.App. 370 (1992), the Board observed that the 
veteran had indicated that he was in receipt of SSA 
disability benefits, and that there was no evidence that the 
RO had sought to obtain a copy of the SSA decision or the 
records used in formulating that decision.  It was also noted 
that the criteria for evaluating hypertension had changed 
during the pendency of the appeal, and that, under the 
decision of Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991), 
consideration of both the old and new criteria had to be 
accomplished by the RO.  

The veteran was afforded a VA heart examination in April 
1998.  He gave a history of high blood pressure for over 25 
years.  He said he had recurrent chest pain in 1994.  He 
reported that his heart was found to be normal following an 
evaluation and exercise treadmill test.  He stated there were 
no further episodes of chest pains.  His daily medicinal 
regimen was discussed.  The veteran's blood pressure was 
130/80.  Point of maximum pulse was not felt.  Heart sounds 
were normal.  An electrocardiogram was normal.  A chest X-ray 
revealed what appeared to be borderline enlargement.  The 
diagnosis was hypertension, well controlled.

Medical records from the Clarksburg VAMC, dated from January 
1997 to April 1998, were associated with the claims folder.  
These records reflect that the veteran's blood pressure was 
routinely monitored, and that he was taking medication on a 
daily basis to help control his hypertension.  There were 
again no findings demonstrating that the veteran had a 
diastolic blood pressure reading of 110 or more, or a 
systolic blood pressure reading of 200 or more.

An April 1993 "Disability Determination and Transmittal" 
was received from SSA in May 1998.  That document indicates 
that the veteran had been found to have become disabled in 
June 1992, as a result of an anxiety disorder and obesity.  
There were no findings made with regard to the veteran's 
hypertension.  Medical records from the Clarksburg VAMC and 
various private medical care providers were attached to the 
decision.  These records were essentially duplicative of 
those that were previously considered by the RO.  Other 
records, to include those from the veteran's former employer, 
were dated well before the date that the veteran filed his 
claim for service connection.

By a rating action dated in July 1998, the 10 percent 
evaluation assigned for service-connected hypertension was 
continued.  The RO found that the veteran's hypertension was 
well controlled, and the evidence of record failed to 
demonstrate a diastolic pressure predominantly 110 or more, 
or a systolic pressure predominantly 200 or more.  An SSOC 
was mailed to the veteran in August 1998.  The SSOC included 
a discussion of the old and new criteria for evaluating 
hypertension.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet.App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand, and that there is no indication 
that there are additional relevant post-service medical 
records available that would support the claim.  Therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
Whatever system of the body is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

At the outset, the Board notes that the criteria used to 
determine the extent to which disorders of the cardiovascular 
system are considered disabling were amended, effective 
January 12, 1998, during the pendency of the present claim.  
See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997).  The modified 
Rating Schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65,222.  The record shows that the veteran has had notice of 
the old and new criteria for evaluating hypertension. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that, where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  The version most favorable to the appellant 
will therefore be considered.  However, pursuant to 38 
U.S.C.A. § 5110(g), the Board observes that, for any date 
prior to January 12, 1998, VA cannot apply the revised 
cardiovascular system rating schedule.  See VAOPGCPREC 3-00, 
at 5 (Apr. 10, 2000).

Under the "old" rating criteria, in effect prior to January 
12, 1998, a 10 percent rating was assigned for hypertension 
when diastolic pressure was predominantly 100 or more; or 
when continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent rating required 
diastolic pressure predominantly 110 or more, with definite 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under the "new" rating criteria, in effect since January 
12, 1998, a 10 percent rating is assigned for hypertension 
when diastolic pressure is 100 or more; or when systolic 
pressure is predominantly 160 or more; or when there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication for control is required.  A 20 percent 
rating is to be assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  Although records from 1992 show the 
veteran received routine evaluations and treatment for 
hypertension, reports covering the period of 1992 to 1998 
fail to show systolic readings which have been predominantly 
200 or more, and diastolic readings which have been 
predominantly 110 or more.  There was only one occasion 
during that six-year period when the veteran had a diastolic 
blood pressure reading above 110.  Medical reports show that 
his hypertension is currently well controlled.  Medical 
findings support only the current 10 percent rating.  The 
medical records do not suggest predominant blood pressure 
readings approaching the criteria for the next higher rating 
of 20 percent.

Accordingly, the Board finds that the currently assigned 
evaluation of 10 percent, under either the old or new rating 
criteria, is appropriate.  In so deciding, we have given 
consideration to assigning staged ratings; however, at no 
time during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet.App. 119 (1999).  There is 
also no evidence to support a higher evaluation on an extra-
schedular basis, under 38 C.F.R. § 3.321(b)(1).  That is, it 
has not been claimed or shown that the service-connected 
hypertension results in marked interference with employment 
or frequent periods of hospitalization, or otherwise presents 
an exceptional or unusual disability picture.  Under such 
circumstances, further discussion of an extra-schedular 
rating is not necessary.  Shipwash v. Brown, supra.

The Board notes that the veteran's service medical records 
are not, at this time, associated with his claims folder.  
However, we find that there would be no useful purpose in 
remanding the matter to obtain the service medical records.  
Even if those records showed that the veteran had blood 
pressure readings that would have supported an increased 
evaluation, they would lack probative value in the present 
case, because they are over 25 years old.  As discussed 
above, the contemporaneous medical evidence received in 
conjunction with this appeal does not provide for an 
evaluation in excess of 10 percent for hypertension.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension, on appeal from the initial 
evaluation, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

